Citation Nr: 0111614	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  95-00 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
February 1947.  

The veteran filed a claim for service connection for 
hypertension/heart disease in January 1992.  In April 1993, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for hypertension/heart disease, and 
the veteran perfected an appeal decision in January 1994.  
The veteran died in May 1994.

In June 1994, the appellant, the veteran's surviving spouse, 
filed claims, including a claim for service connection for 
the cause of the veteran's death and a claim for  accrued 
benefits based upon the veteran's claim for service 
connection for hypertension/heart disease.  In July 1994, the 
RO denied the benefits requested, and the appellant appealed.  

The appellant did not appeal a July 1994 RO decision 
concerning the denial of dependency and indemnity 
compensation benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991).  Accordingly, the Board of 
Veterans' Appeals (the Board) has no jurisdiction over that 
matter.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991).

In September 1998, the Board remanded this case so that 
additional evidentiary development could be accomplished.  
Additional medical records were obtained, and in March 2000 
the RO issued a Supplemental Statement of the Case which 
continued to deny the appellant's claim as to both issues.

In March 2001, the Vice Chairman of the Board denied the 
appellant's motion to reconsider a November 1983 Board 
decision which in part denied restoration to a total 
disability rating based upon individual unemployability.

FINDINGS OF FACT

1.  The medical evidence shows that the veteran died from 
suspected overwhelming infection, possibly pneumonia, due to 
malnutrition and dehydration.  Significant conditions 
contributing to his death were cerebrovascular accidents with 
hemiplegia, and atherosclerotic cardiovascular disease status 
post myocardial infarction.  

2.  At the time of the veteran's death, service connection 
was in effect for: right ulnar and median nerve injury, 
amputation of the right fifth finger, and loss of use of the 
right hand, evaluated as 70 percent disabling; a right upper 
arm shrapnel fragment wound to muscle group II with neuroma, 
20 percent disabling; a shrapnel fragment wound with pleural 
cavity penetration, 20 percent; a right forearm shrapnel 
fragment wound to muscle group VII, 10 percent; and a right 
chest wall shrapnel fragment wound scar, 10 percent.    

3.  The evidence shows that there was no relationship between 
the veteran's service and/or his service-connected 
disabilities and his death.  

4.  The evidence which was of record at the time of the 
veteran's death does not show that the veteran was entitled 
to service connection for hypertension/heart disease.


CONCLUSIONS OF LAW

1.  The veteran service and/or service-connected disabilities 
did not cause or contribute substantially or materially to 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. §§ 3.310, 3.312 (2000).

2.  The appellant is not eligible for accrued benefits based 
on the veteran's January 1992 claim for service connection 
for hypertension/heart disease.  38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was wounded in action in Okinawa in June 1945.  
As noted in the Introduction, the veteran died in May 1994.  
In essence, the cause of his death was cardiovascular 
disease.  At the time of his death, service connection was in 
effect for right ulnar and median nerve injury, amputation of 
the right fifth finger, and loss of use of the right hand 
(evaluated as 70 percent disabling); a right upper arm 
shrapnel fragment wound to muscle group II with neuroma (20 
percent); a shrapnel fragment wound with pleural cavity 
penetration, (20 percent); a right forearm shrapnel fragment 
wound to muscle group VII, (10 percent); and a right chest 
wall shrapnel fragment wound scar (10 percent).   

The appellant is seeking service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1310.  In essence, the appellant asserts that the veteran 
incurred cardiovascular disease and/or hypertension in 
service, as reflected by elevated blood pressure readings in 
service, and that it later caused his death.  The appellant 
also feels that the veteran's service-connected disabilities 
put him in a weakened state, and that this caused his death.

The appellant's representative further asserts that the 
veteran's service-connected shrapnel fragment wounds could 
have affected the veteran's cardiovascular system, and that 
thus it could be that his cardiovascular disease was caused 
by his service-connected disabilities.  The representative 
notes that a through and through pleural cavity wound was 
received in service, and argues that it was never fully 
examined to ensure that internal structural (i.e., cardiac) 
damage did not occur.  
  
It is contended that the veteran should have been granted 
service connection for hypertension/heart disease prior to 
his death, based on his January 1992 claim, and that accrued 
benefits based on that claim are accordingly warranted.

Initial matter - duty to assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [the VCAA] provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that VA 
may defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A].   

With respect to the issues on appeal, the Board concludes 
that VA's statutory duty to assist the appellant in the 
development of her claims has been satisfied.  There is ample 
medical and other evidence of record, including that which 
was obtained as a result of the Board's September 1998 
remand.  The appellant stated in a December 1998 statement 
that she has no additional evidence to submit and that she 
knows of no additional pertinent evidence which is not of 
record.  She and her representative have not pointed to any 
evidence which may be relevant to either claim and which has 
not been associated with the claims folder.  The appellant 
and her representative have been accorded the opportunity to 
present evidence and argument in support of her claim.  
Accordingly, the Board will proceed to decisions on the 
appellant's claims.

In the interest of clarity, common factual background and law 
and regulation sections will be presented, followed by 
separate discussions of the two issues on appeal.

Factual background

During service, the veteran was wounded in action on June 1, 
1945, sustaining shrapnel fragment wounds to his right arm 
and right chest.  One of the disabilities he sustained was a 
right chest wall perforating wound.  A through and through 
wound had occurred, according to the service medical records.  
Chest X-rays in June 1945 were felt to depict pleural 
reaction to external trauma.  

By September 1945, service chest X-rays revealed that the 
pleurae were normal, as were the heart and lungs.  The 
veteran's blood pressure was noted to be 150/100 in June 
1945, and anesthesia records from October 1945 for surgery 
show diastolic blood pressure readings as high as 110.  In 
March 1946, his blood pressure was 120/68 and his pulse was 
84.  Service chest X-rays in August and December 1946 were 
normal.  

The veteran left the service in February 1947.  VA 
examination in August 1947 revealed that the veteran was well 
nourished, that his blood pressure was 140/90, and that his 
cardiovascular system was normal.  He had slight restriction 
of motion at the site of his chest injury, and there was 
impairment of resonance in the right axillary area.  A chest 
X-ray was negative.  The diagnosis was scar residual of a 
gunshot wound of the right chest.  

VA examination in December 1950 revealed that the veteran had 
blood pressure of 126/80, a normal cardiovascular system, and 
a normal chest X-ray.  A VA examination in August 1952 
revealed that the veteran had a normal chest X-ray, blood 
pressure of 140/80, and a normal cardiovascular system with 
regular pulse and no murmur.    

On private medical evaluation in November 1958, the veteran's 
blood pressure was 145/80.  

A private medical record dated in December 1963 states that 
the veteran was hospitalized with anterior chest pain 
suggestive of coronary insufficiency.  The final diagnoses 
were myocardial infarction and bronchial asthma.  

An April 1971 letter from a private physician states that the 
veteran had been his patient since 1955, and that since that 
time, he had been treated for bronchial asthma, heart 
disease, and multiple problems.  It was stated that in 1956, 
the veteran was advised to sell his house, as he had had a 
coal and wood furnace which considerably aggravated his 
bronchial asthma.  

A November 1976 private hospital report states that the 
veteran had had myocardial infarctions in 1963 and 1968, and 
that he had undergone single coronary artery bypass surgery 
in 1969.  An abdominal aortic aneurysm resection was 
performed during the November 1976 hospitalization.  

An August 1977 private medical record notes that the veteran 
was advised to diminish smoking to decrease his asthmatic 
bronchitis, and that he should decrease nicotine from smoking 
and caffeine for vasodilation, to control his hypertension.  

A June 1981 letter from a private physician reports that the 
veteran complained of soreness underneath his right lung, 
where his shrapnel wound was.  He had quit smoking in October 
1980.  The physician diagnosed chronic obstructive pulmonary 
disease, which the physician felt was probably in some way 
related to smoking, but which also may have had something to 
do with the shrapnel injury from many years ago.  Another 
physician in June 1981 stated that the veteran was trying to 
document chest disability relating to World War II injury.  
The physician remarked that the veteran had several reasons 
for having decreased pulmonary function.  The only reason 
specified was a history of long smoking habits.  

The veteran was hospitalized at a private facility in 
November 1987 for an acute myocardial infarction.  He had a 
second coronary artery bypass at a VA hospital in February 
1989.

A VA aid and attendance examination in December 1991 revealed 
that the veteran had right hemiparesis, was unable to leave 
his premises unattended, used a wheelchair and needed 
assistance transferring from it, made only minimal attempts 
to communicate, refused attempts to feed, and was confined to 
bed and wheelchair for limited periods of time.  The 
diagnoses were multiple strokes and aphasia.  

The veteran's death certificate indicates that the veteran 
died in May 1994 at the age of 70.  The immediate cause of 
death was from suspected overwhelming infection, possibly 
pneumonia, which was due to malnutrition and dehydration.  
Other significant conditions contributing to death but not 
causing the infection or pneumonia were past cerebrovascular 
accidents with hemiplegia, and arteriosclerotic 
cardiovascular disease status post myocardial infarction.  

At the time of the veteran's death, service connection was in 
effect for: right ulnar and median nerve injury, amputation 
of the right fifth finger, and loss of use of the right hand, 
evaluated as 70 percent disabling; a right upper arm shrapnel 
fragment wound to muscle group II with neuroma, 20 percent 
disabling; a shrapnel fragment wound with pleural cavity 
penetration, 20 percent; a right forearm shrapnel fragment 
wound to muscle group VII, 10 percent; and a right chest wall 
shrapnel fragment wound scar, 10 percent.  The veteran's 
combined schedular rating was 90 percent, effective from June 
1991, with a total rating based upon individual 
unemployability due to service-connected disabilities, 
effective from June 1991.

In September 1998, the Board remanded the case to the RO, in 
part to have a medical opinion rendered by a VA physician as 
to the question of whether the veteran's hypertension or 
heart disease was due to service and/or due to his 
service-connected disabilities; and also in part to have the 
VA physician opine as to whether or not the veteran's 
service-connected disabilities caused or contributed 
substantially or materially to the veteran's death.  

A May 1999 report from a VA physician is of record.  The 
report indicates that the examining physician had reviewed 
the veteran's claims folder before rendering his opinion.  
The physician noted that the veteran was service-connected 
for shrapnel fragment wounds of the right upper extremity and 
of the right chest wall, and that he had been granted service 
connection for moderate lung damage due to a pleural cavity 
penetrating wound which had occurred in service.  

The VA physician further noted that the veteran had had "a 
series of vascular events", including repair of an abdominal 
aortic aneurysm in 1976, coronary artery bypass surgeries in 
1970 and 1989, a myocardial infarction initially in 1963, 
hypertension for 25 years, and peptic ulcer disease in 1982.  
Additionally, the veteran had developed dementia and had been 
in a nursing home before his death, where he expired due to 
presumptive pneumonia.  

The reviewing VA physician stated:  

I do not believe that the veteran's 
hypertension and heart disease are 
related to his military service after 
review of the records, nor are they 
related to his service-connected 
disabilities.  My impression on review 
of the record is that the disabilities 
sustained in World War II did not 
contribute to the cause of the 
veteran's death, that death represents 
a cumulative sequelae of vascular 
events that began with the myocardial 
infarction in 1963. 


Pertinent law and regulations

Service connection

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  

The service incurrence of hypertension/cardiovascular disease 
may be presumed if it is manifested to a degree of 10 percent 
within one year after discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a) (West 1991 & Supp 1998).  

In order to warrant a compensable (10 percent) evaluation 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, the evidence 
would have to show diastolic pressure of predominantly 100 or 
more, or; systolic pressure of 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. 

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310 (2000); Harder v. Brown, 5 Vet. App. 183, 187 (1993).


Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.312 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c).

Accrued benefits

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see 
also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim of the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the veteran and, by statute, 
the appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

Standard of review

It is the Board's responsibility to review the entire record 
on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

1.  Entitlement to service connection for the cause of the 
veteran's death.

In essence, the appellant and her representative have 
presented two separate arguments to the Board.  First, they 
contend that the veteran's cardiovascular disease began 
during service, as evidenced by elevated blood pressure 
readings during service.  Part of this argument is the 
representative's contention that the shell fragments may have 
directly damaged the veteran's heart in June 1945.  The 
second argument is that the veteran's service-connected shell 
fragment wound residuals caused his fatal cardiovascular 
disease. 

It is now well-established that the appellant and her 
representative, as laypersons without medical training, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and their opinions 
are entitled to no weight. See, e.g., Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

There is a medical opinion of record.  As discussed in detail 
above, the VA physician who reviewed the veteran's claims 
folder in May 1999 pursuant to the Board's remand opined that 
the veteran's death was due to cumulative sequelae of 
vascular events which began with the veteran's myocardial 
infarction in 1963, which was many years after he left 
service.  The examining physician did not believe that either 
the veteran's service or his service-connected disabilities 
played a role in his demise.  

The appellant has argued that the evidence shows that the 
veteran had hypertension and/or cardiovascular disease in 
service.  It is clear that there were elevated blood pressure 
readings during the time that the veteran was recovering from 
his shell fragment wounds.   However, neither chronic 
essential hypertension nor cardiovascular disease were 
diagnosed in service or until many years after service.  

There was never a diagnosis of hypertension in service.  In 
that connection, the Board notes that Diagnostic Code 7101 
[hypertensive vascular disease (hypertension and isolated 
systolic hypertension)] of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999), provides in Note 1 
that "Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm."  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  See also the Court's discussion 
of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The veteran's service medical records do not confirm a 
finding of hypertension, as set forth in Diagnostic Code 
7101. That is, the service medical records do not establish 
that hypertension was confirmed by blood pressure readings 
taken two or more times on at least three different days.  
After service, there were no elevated blood pressure readings 
for many years.

Moreover, and significantly in the judgment of the Board, the 
VA physician who reviewed the veteran's claims folder in May 
1999 concluded that the veteran's hypertension was not 
related to his service.  As noted above, the appellant's 
opinion on this medical matter carries no weight of probative 
value.  

Thus, since hypertension was not diagnosed in service or 
within the one year presumptive period after service, and 
since the VA physician who reviewed the veteran's claims 
folder indicated that it was not related to service, the 
Board is unable to conclude that the elevated blood pressure 
readings in service represented hypertension or 
cardiovascular disease.  

The first medical evidence of heart disease of record is the 
1963 private medical record showing treatment for a 
myocardial infarction.  Before that, the veteran's 
cardiovascular system was shown to be normal clinically based 
on VA medical records dated in December 1950, August 1952, 
and November 1958.  The evidence does not show that it had 
its onset in service or within the one year presumptive 
period after service.

The veteran's representative has advanced the contention that 
the veteran's heart may have itself have been damaged by 
shell fragments in June 1945.  However, the medical evidence 
simply does not reflect this, and his theory is entitled to 
no weight.  The Board notes that the veteran's 
service-connected right chest shrapnel fragment wound 
injuries included a shrapnel fragment wound with pleural 
cavity penetration and a right chest wall shrapnel fragment 
wound scar.  There is no reference to heart damage.  

The next question before the Board is whether or not the 
veteran's cardiovascular disease was proximately due to or 
the result of service-connected disabilities, per 
38 C.F.R. § 3.310(a).  The representative asserts that the 
veteran's service-connected shrapnel wounds might have caused 
the veteran to have cardiovascular disease.  However, as 
discussed above, the representative is a layperson and his 
opinion on this matter is of no probative value.  The VA 
physician who reviewed the veteran's claims folder in May 
1999 opined that the veteran's hypertension and heart disease 
were not related to his service-connected disabilities, and 
no other medical evidence of record indicates that they were 
in fact so related.  Accordingly, the evidence weighs against 
a causal connection between the veteran's service-connected 
disabilities and his fatal hypertension/heart disease.  

The appellant further contends that the veteran's 
service-connected disabilities put him in such a weakened 
state that they caused or contributed substantially or 
materially to his death.  This lay theory is entitled to no 
weight of probative value.  The veteran's service-connected 
disabilities are not indicated in his death certificate or 
elsewhere in the record as causing or contributing 
substantially or materially to his death.  Moreover, the VA 
physician who reviewed the veteran's claims folder in May 
1999 felt that the disabilities which the veteran sustained 
in World War II did not contribute to the cause of the 
veteran's death, and that the veteran's death was the end 
result of a myocardial infarction which occurred in 1963.  
The evidence weighs against service-connected disabilities 
causing or contributing substantially or materially to cause 
the veteran's death.  

Finally, the veteran's service-connected disabilities were 
musculoskeletal in nature and did not affect vital organs.  
Moreover, none of service-connected conditions was not rated 
as 100 percent disabling at the time of his death.  
Debilitation accordingly cannot be assumed.  See 38 C.F.R. 
§ 3.312(c) (2000).   

2.  Entitlement to accrued benefits.

As noted above, the veteran died in May 1994.  At the time of 
his death, he had a claim for service connection for 
hypertension and heart disease pending, and he had perfected 
an appeal of the RO's April 1993 rating decision denying 
service connection for the same.  In June 1994, the appellant 
filed a claim for accrued benefits based upon the 
hypertension/heart disease claim which was pending when the 
veteran died.  

Hypertension/heart disease had not been service-connected 
before the veteran died, and consequently, he had not been 
awarded periodic monthly benefits based upon it.  

As discussed above in connection with the cause of death 
claim analysis, the evidence of record at the time of the 
veteran's death did not show that the veteran's hypertension 
or cardiovascular disease had its onset in service or that it 
was in any other way related to service or to a 
service-connected disability.  As discussed above, although 
there were some elevated blood pressure readings recorded 
during the veteran's convalescence from his June 1945 
injuries, there is no evidence of hypertension or heart 
disease for many years after service.  In addition, there was 
no competent medical evidence actually or constructively of 
record at the time of the veteran's death which served to 
link the then-identified cardiovascular disease and the 
veteran's service and/or his service-connected disabilities.     

The Board wishes to make it clear that it has not taken into 
consideration the 1999 medical opinion in arriving at its 
conclusion.  See Ralston, supra. 

In short, although the veteran had filed a claim for service 
connection for hypertension/heart disease in January 1992, 
and although that claim was still open when he died, the 
veteran was not entitled to any periodic monetary benefits 
for hypertension/heart disease at the time of his death, as 
the evidence does not demonstrate that service connection for 
hypertension/heart disease was warranted.  
The Board finds that the preponderance of the evidence is 
against the appellant's claim  for accrued benefits.  
Consequently, the appellant is not entitled to any accrued 
benefits based upon the claim for service connection for 
hypertension/heart disease which the veteran had appealed 
before his death. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



